SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 17, 2009 Skinvisible, Inc. (Exact name of registrant as specified in its charter) Nevada 000-25911 88-0344219 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6320 South Sandhill Road Suite 10, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:702-433-7154 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – Regulation FD Disclosure Item 7.01 Regulation FD Disclosure On July 17, 2009, we issued a press release updating information previously released in connection with a hand sanitizing lotion that has proven effective in killing the H1N1 swine flu virus found in pigs, a copy of which is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information in Item 7.01 of this Current Report on Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. SECTION 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits 99.1 Press release, dated July 17, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Skinvisible, Inc. /s/ Terry Howlett Terry Howlett
